Exhibit 10.1


SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is
executed as of January 24, 2020, with retroactive effect to December 21, 2019,
by and among WHEELER REIT, L.P., a Virginia limited partnership, (the
“Borrower”), the Guarantors, KeyBank National Association, a national banking
association (“KeyBank”), as administrative agent for the lenders (“Agent”), and
the lenders from time to time party thereto (“Lenders”).
RECITALS
A.The Borrower, the Guarantors, the Agent and the Lenders have entered into that
certain Amended and Restated Credit Agreement (as same has been amended or
modified from time to time, the “Credit Agreement”) dated as of December 21,
2017, as amended on April 25, 2019 pursuant to a certain First Amendment to
Amended and Restated Credit Agreement (the “First Amendment”); capitalized terms
used but not defined in this Agreement shall have the meanings defined for those
terms in the Credit Agreement.
B.The Borrower and the Guarantor have requested that the Lenders agree to modify
and/or waive certain provisions of the Credit Agreement, and the Agent and the
Lenders have agreed to do so, provided Borrower, the Guarantors, Agent and the
Lenders agree to amend the Credit Agreement as set forth herein.
NOW, THEREFORE, Borrower, the Guarantors, Agent and the Lenders agree as
follows:
AGREEMENT
1.General Amendments: Notwithstanding any term or condition of the Credit
Agreement, the Borrower, the Guarantor, the Agent and the Lenders hereby agree
as follows:
a.    From and after the date hereof, no further Loans will be advanced or
Letters of Credit issued under the Credit Agreement; all principal payments made
shall simultaneously reduce the commitments of the Lenders under the Credit
Agreement on a pro rata basis by the amount of such principal payment.
b.    Commencing on November 1, 2019, in addition to all other required payments
due under this Agreement and the Credit Agreement, the Borrower shall increase
the amount of the monthly principal amortization payment required under the
Credit Agreement from Two Hundred Fifty Thousand and No/100 Dollars ($250,000)
to Three Hundred Fifty Thousand and No/100 Dollars ($350,000.00) per month,
which shall continue to be paid on the first business day of each month until
the Loans are repaid in full.
c.     In addition to (and without limiting) the above-referenced payments, the
Borrower shall pay to the Agent, to be applied in reduction of the outstanding
Loan Exposure, the net proceeds




--------------------------------------------------------------------------------




of all capital events by the REIT, the Borrower or any of their Subsidiaries
including, without limitation, all asset sales, refinancings and financings
(secured, unsecured or otherwise), recapitalizations, equity issuances and other
similar capital transactions (in each instance to the extent permitted under the
Credit Agreement) consummated by the REIT, the Borrower or any Subsidiary
thereof, with such which net proceeds being defined as the gross proceeds of
such transaction less payment of all usual and customary closing costs incurred
in closing such transactions and the repayment of any Indebtedness (if any)
securing the subject asset(s) and, as to recapitalizations and equity issuances,
after redemption or retirement of any Equity Interests being simultaneously
redeemed or retired All such payments shall be due within one (1) business day
of receipt of such proceeds by the REIT, the Borrower or such Subsidiary.
d.    Without limitation to any other payment or prepayment required under the
Credit Agreement, the Borrower shall make prepayments of the Loans from time to
time in the amounts necessary such that after giving effect to any such
prepayments, the aggregate outstanding Loan Exposure on each of the dates listed
below shall not exceed the “Maximum Principal Amount” set forth across from such
date on the table below:
Date
Maximum Principal Amount
January 31, 2020
$10,000,000
April 30, 2020
$2,000,000
June 30, 2020
$0

e.    The extension option provided under §3.6 shall not be available to the
Borrower and any extension notice delivered or intent to exercise such extension
option prior to the date hereof is null and void.
2.    Amendment to Credit Agreement. The Credit Agreement is hereby further
specifically amended as follows:
a.    The definition of Applicable Margin is hereby amended and restated in its
entirety as follows:
Applicable Margin. Means a rate per annum equal to (a) 3.50% for LIBOR Rate
Loans, and (b) 2.50 % for Base Rate Loans.
b.    The definition of Indebtedness is hereby amended by amending and restating
clause (j) thereof in its entirety as follows:
(j) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Mandatorily




--------------------------------------------------------------------------------




Redeemable Stock issued by such Person or any other Person that matures or is
due or redeemable on a date that is less than five (5) years after the Maturity
Date, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, but excluding any such obligations
that may be satisfied by the issuance of common stock and excluding all shares
of the REIT’s Series D Preferred Stock, no par value share (“Series D Stock”)
with a redemption date no earlier than the redemption date of the Series D Stock
as of the Second Amendment Effective Date;
c.    The definition of Revolving Credit Maturity is hereby amended and restated
in its entirety as follows:
Revolving Credit Maturity Date. June 30, 2020, or such earlier date on which the
Revolving Credit Loans shall become due and payable pursuant to the terms
hereof.
d.    The following new definition is hereby inserted in §1.1 as follows:
Second Amendment Effective Date. December 21, 2019.
e.    §3.6 of the Credit Agreement is hereby deleted in its entirety and shall
be replaced by the phrase “[Intentionally Omitted.]”.
f.    A new §5.7 is hereby added to the Credit Agreement in appropriate
numerical order as follows:
§5.7    Additional Collateral.
(a)    On or around the Second Amendment Effective Date, the Credit Parties will
grant to the Agent, for the benefit of the Lenders, as further Collateral for
the Obligations and the Hedge Obligations, a perfected first priority lien and
security interest, pursuant to the terms of an Equity Interests Pledge and
Security Agreement (the “Pledge Agreement”) executed contemporaneously herewith,
in the following (collectively, the “Additional Collateral”): (i) the “Pledged
Interests” as that term is defined by the Pledge Agreement and (ii) all of the
economic interests and rights to receive dividends, distributions, or cash flow
in respect of the “Pledged Interests”, as that term is defined by the Pledge
Agreement; provided that the Borrower shall not be required to pledge any
portion of such Equity Interests or other Additional Collateral to the extent
(and only to the extent) that such a grant of a security interest is prohibited
by, or




--------------------------------------------------------------------------------




under the terms thereof, may give rise to a default, breach, right of
recoupment, buyout, repurchase, purchase option, right of first refusal or
similar rights (whether effective with the pledge or any related exercise of
rights thereunder), claim, defense or remedy, or directly or indirectly results
in the termination of or requires any consent not obtained under, the documents
evidencing or securing third-party first mortgage indebtedness of such
Subsidiary.
(b)    No later than thirty (30) days after an Event of Default and a written
request from the Agent therefor, the Borrower shall establish a segregated
deposit account with the Agent, which shall be pledged to the Agent pursuant to
documentation reasonably acceptable to the Agent and shall execute such
documents and take such action as the Agent shall reasonably require in order to
perfect its security interest in such deposit account and funds on deposit
therein, and thereafter the Borrower will cause all dividends, distributions,
and excess cash flow (after payment of normal and ordinary expenses), in each
case, that is distributed by any applicable Subsidiary with respect of the
Additional Collateral, to be deposited therein upon receipt by any such Person.
While any Event of Default shall be in existence, neither the Borrower nor any
other party shall have the right of withdrawal with respect to such deposit
account and the Agent may apply all funds on deposit therein to the repayment of
all outstanding Obligations.
g.    §9.4 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
§9.4    Minimum Consolidated Tangible Net Worth. The Consolidated Tangible Net
Worth of the REIT and its respective Subsidiaries shall not be less than
$199,984,257 plus eighty-five percent (85%) of the aggregate proceeds received
by the REIT or the Borrower (net of reasonable related fees and expenses) in
connection with any offering of stock or other Equity Interests after the
Effective Date.
h.    §9.5 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
§9.5    Liquidity. The unrestricted cash and Cash Equivalents of the REIT must
equal at least Two Million Five Hundred Thousand Dollars ($2,500,000) at all
times hereafter.
i.    §9.7 of the Credit Agreement is hereby deleted in its entirety and shall
be replaced by the phrase “[Intentionally Omitted.]”.




--------------------------------------------------------------------------------




3.    Representations and Warranties. Borrower and each Guarantor represent and
warrant to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Borrower to Agent on or prior to the date hereof and
approved by the Agent in writing (which disclosures shall be deemed to amend the
Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects,
except where any such representation and warranty is limited to a specific date
prior to the Effective Date or where the failure would not have a Material
Adverse Effect. As of the Effective Date and after giving effect to this
Agreement, no Default or Event of Default is in existence.
4.    Conditions Precedent. This Agreement shall not be effective until each of
the following conditions precedent has been satisfied to the satisfaction of, or
waived in accordance with §27 of the Credit Agreement (with the date, if any on
which such conditions have been satisfied or waived being referred to herein as,
the “Effective Date”):
a.    Agent shall have received:
1.
a fully executed copy of this Agreement duly executed and delivered by Borrower,
each other Credit Party, and the Lender;

2.
a fully executed Equity Interests Pledge and Security Agreement, duly executed
and delivered by the Borrower and its Subsidiaries party thereto, which shall
grant to the Agent a security interest in certain Equity Interests held,
directly or indirectly, by the Borrower in certain of its Subsidiaries, as set
forth therein;

3.
A Compliance Certificate dated as of the Effective Date demonstrating pro forma
compliance with each of the covenants calculated therein; and

4.
Evidence satisfactory to the Agent that all action on the part of the Credit
Parties necessary for the valid execution, delivery and performance by the
Credit Parties of this Agreement and the other Loan Documents being delivered in
connection herewith shall have been duly and effectively taken.

b.    No Default or Event of Default other than any existing payment Default
shall have occurred and be continuing as of the date of the Effective Date.
c.    The representations and warranties made by the Credit Parties in the Loan
Documents shall be true and correct on the Effective Date (unless such
representations are limited by their terms to a specific date in which case they
shall be required to be true and correct only as of such specified date).




--------------------------------------------------------------------------------




d.    Borrower shall have paid to Agent all reasonable costs and expenses of the
Agent in connection with the loan arrangement and this Agreement, including,
without limitation, reasonable legal fees and expenses incurred by Agent.
5.    Further Assurances. Borrower and each Guarantor agrees to execute and
deliver such other instruments and documents and take such other action, as the
Agent may reasonably request, in connection with the transactions contemplated
by this Agreement.
6.    GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
7.    Counterparts. This Agreement, which may be executed in multiple
counterparts, constitutes the entire agreement of the parties regarding the
matters contained herein and shall not be modified by any prior oral or written
discussions. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging transmission (e.g. PDF by
email) shall be effective as delivery of a manually executed counterpart of this
Agreement. This Agreement is a Loan Document. Borrower and the Guarantors hereby
ratify, confirm and reaffirm all of the terms and conditions of the Credit
Agreement, and each of the other Loan Documents, and further acknowledge and
agree that all of the terms and conditions of the Credit Agreement shall remain
in full force and effect except as expressly provided in this Agreement. Except
where the context clearly requires otherwise, all references to the Credit
Agreement in any other Loan Document shall be to the Credit Agreement as amended
by this Agreement.
8.    No Waiver; Relationship of the Parties.
a.    Neither this Agreement nor Agent’s or Lenders’ agreements herein shall be
deemed to be a waiver of any Default or Event of Default nor shall they
establish or be deemed to establish a course of dealing upon which the Borrower
may rely on in the future. Each Credit Party agrees and acknowledges that,
except as expressly set forth herein, neither the Agent nor any Lender has
agreed, or is agreeing herein, to forbear from exercising its rights and
remedies under the Loan Documents or applicable Law with respect to any Default
or Event of Default whether presently existing or occurring hereafter (all of
which rights and remedies are hereby expressly reserved by the Agent and the
Lenders).
b.    Nothing in this Agreement shall be construed to, nor is this Agreement
intended to, alter, change or affect in any way the relationship among the
Agent, the Lenders and the Credit Parties to one another, to anything other than
a debtor-creditor relationship. This Agreement is not intended, nor shall it be
construed, to create a partnership or joint venture relationship between or
among any of the parties hereto. No Person other than a party hereto is intended
to be a beneficiary hereof and no Person other than a party hereto shall be
authorized to rely upon or enforce the contents of this Agreement.




--------------------------------------------------------------------------------




9.    Waiver/Release. Each Loan Party acknowledges and agrees that it has no
claims, counterclaims, offsets, defenses or causes of action against the Agent
or any Lender with respect to amounts outstanding and owing to the Agent and/or
any of the Lenders under the Loan Documents. In consideration of, among other
things, the Lenders’ agreement to extend the Maturity Date and restructure
certain payments with respect to the Loans as set forth in this Agreement, each
Loan Party hereby WAIVES, releases and discharges to the fullest extent
permitted by law, and hereby RELEASES and agrees to hold the Agent and the
Lenders and their respective affiliates, shareholders and “controlling persons”
(within the meaning of the federal securities laws), and their respective
successors and assigns and each and all of the officers, directors, employees,
consultants, agents, attorneys and other representatives of each of the
foregoing (collectively, the “Releasees”), harmless from any claims,
counterclaims, offsets, defenses and/or causes of action (collectively, the
“Claims”) that it may have against any Releasee based in whole or in part on any
action or inaction of any of the Releasees with respect to the Loan Documents or
the Obligations, whether such Claims are known or unknown, whether now existing
or hereafter arising, and whether arising at law or in equity. In entering into
this Agreement, each of the Loan Parties has consulted with, and been
represented by, legal counsel and expressly disclaims any reliance on any
representations, acts or omissions by any of the Releasees and hereby agree and
acknowledge that the validity and effectiveness of the releases set forth above
do not depend in any way on any such representations, acts and/or omissions or
the accuracy, completeness or validity hereof. The provisions of this Section 9
shall survive the termination of the Loan Agreement, the other Loan Documents,
and payment in full of the Obligations
a.    [Signature Page to Follow]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each party has executed this Agreement under seal as of the
day and year first above written.
BORROWER:


WHEELER REIT, L.P., a Virginia limited partnership


By:
WHEELER REAL ESTATE INVESTMENT TRUST, INC., a Maryland corporation, its general
partner





By: /s/ David Kelly
Name: David Kelly
Title: President and CEO


WHEELER REAL ESTATE INVESTMENT TRUST, INC., a Maryland corporation




By: /s/ David Kelly
Name: David Kelly
Title: President and CEO


SUBSIDIARY GUARANTORS:


WHLR-DARIEN, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By: /s/ David Kelly
Name: David Kelly
Title: President and CEO






[SIGNATURES CONTINUE ON FOLLOWING PAGE]


[Second Amendment to Amended and Restated Credit Agreement Signature Page]

--------------------------------------------------------------------------------





WHLR-DEVINE STREET, LLC, a Delaware limited liability company
By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By: /s/ David Kelly
Name: David Kelly
Title: President and CEO


WHLR-LAKE MURRAY, LLC, a Delaware limited liability company
By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By: /s/ David Kelly
Name: David Kelly
Title: President and CEO




























[SIGNATURES CONTINUE ON FOLLOWING PAGE]




[Second Amendment to Amended and Restated Credit Agreement Signature Page]

--------------------------------------------------------------------------------





WHLR-MONCKS CORNER, LLC, a Delaware limited liability company
By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By: /s/ David Kelly
Name: David Kelly
Title: President and CEO


WHLR-SOUTH LAKE POINTE, LLC, a Delaware limited liability company
By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By: /s/ David Kelly
Name: David Kelly
Title: President and CEO




























[SIGNATURES CONTINUE ON FOLLOWING PAGE]


[Second Amendment to Amended and Restated Credit Agreement Signature Page]

--------------------------------------------------------------------------------






KEYBANK NATIONAL ASSOCIATION, as Agent and Lender
By:     /s/ Thomas Z. Schmitt
Name:    Thomas Z. Schmitt
Title:     Assistant Vice President














[Second Amendment to Amended and Restated Credit Agreement Signature Page]